Case 2:19-cv-00828 Document 2-4 Filed 02/05/19 Page 1 of 5 Page ID #:92




            Exhibit D
               Case 2:19-cv-00828 Document 2-4 Filed 02/05/19 Page 2 of 5 Page ID #:93

Robert Walsh

From:                              jps@boschmediacorp.com
Sent:                               Friday, September?, 2018 11:31 AM
To:                                 LaTrina Glenn; info@mcs41.com; jps@mcs41.com; films@unitedartistfilmfestival.com
Cc:                                 Robert Walsh; contractsandacquisitions@xli41.com;
                                    legaldept@sinopecmetropolitan.com
Subject:                            RE: Infringement of United Artists Corporation's Intellectual Property Derived from the
                                    United Artist Film Festival by United Artist Studios



Glenn,

The following email is in my opinion and is how I feel:

Wow, Glenn. That document looks extremely threatening and intimidating. In fact that document could cause someone
to be under duress and feel threatened. Was that your intension? Your an attorney, right?

You are incorrect with your assumption and all information. You are incorrect regarding any infringement of United
Artists Corporation or MGM/UA.
I don't appreciate the threatening tone of your letter. The fact that you are making false accusations and statements in
the attempt to cause droit moral upon myself and my companies is unacceptable and I will not tolerate it. Your
threatening tone as an attorney violates your ethics protocol in which you are required to comply with (you know the
section that it falls under).

Let me copy/paste just one of your false statements from your threatening document:
"Dear Mr. Schramm: This letter is sent to request that United Artist Studios LLC and United Artist Film Festival LLC ("UA
Companies"), and sometimes referred to herein as "you") immediately cease and desist from infringing intellectual
property owned by United Artists Corporation through your websites at,, and (the "Websites") (collectively, the
"United Artist Services")."

Lets get this straight, UNITED ARTISTS CORPORATION DOES NOT OWN ME. IT DOES NOT OWN UNITED ARTIST
STUDIOS. IT NOT DOES IT OWN UNITED ARTIST FILM FESTIVAL. IT DOES NOT OWN XLI41.

Who the fuck do you think you are attempting to challenge my constitutional rights.

United Artist Studios is a multinational conglomerate. Not only is it spelled differently then your MGM/UA or United
Artists Corporation, but it is a completely different company with different services that in no way compete, affect or
infringe with any aspect and/or division or any part of your company.

United Artist Film Festival is a film festival. Not only is it spelled differently then your MGM/UA or United Artists
Corporation, but it is a completely different company with different services that in no way compete, affect or infringe
with any aspect and/or division or any part of your company.



BY ADMITTING THAT YOU OWN AND CONTROL MY COMPANIES INFRINGES UPON ME AND MY COMPANIES. THIS IS
YOUR OFFICIAL NOTICE TO CEASE DESIS INFRINGING UPON ME AND MY COMPANIES.

You guys had nothing to do with how I came up with the names of my companies. You had nothing to do with it.




                                                              l
               Case 2:19-cv-00828 Document 2-4 Filed 02/05/19 Page 3 of 5 Page ID #:94
I am taking your email and letter as a threat from you as an individual and your companies you represent. The
companies have different fonts, logo and services.



You are out of line.

Nice try

Jim




----------Original Message-----------
Subject: Infringement of United Artists Corporation's Intellectual Property Derived from the United Artist Film
Festival by United Artist Studios
From: "LaTrina Glenn" <LGIenn@sheppardmullin.com>
Date: 9/7/18 9:41 am
To: "jps@boschmediacorp.com" <jps@boschmediacorp.com>, "info@mcs41.com" <info@mcs41.com>,
"jps@mcs41.com" <jps@mcs41.com>, "films@unitedartistfilmfestival.com"
<films@unitedartistfilmfestival.com>
Cc: "Robert Walsh" <RWalsh@sheppardmullin.com>


Pursuant to Jill Pietrini’s request, please see the attached letter.



LaTrina A. Glenn
Legal Secretary
310.228.2252 | direct

LGIenn@SheppardMullin.com




SheppardMullin
Sheppard Mullin Richter & Hampton LLP
1901 Avenue of the Stars, Suite 1600
Los Angeles, CA 90067-6017

310.228.3700 | main

www.sheppardmullin.com




(Please note name change and new email address. Thank you.)

Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If
you received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                            2
              Case 2:19-cv-00828 Document 2-4 Filed 02/05/19 Page 4 of 5 Page ID #:95

Robert Walsh

From:                             jps@boschmediacorp.com
Sent:                              Friday, September 7, 2018 1:27 PM
To:                                LaTrina Glenn; info@mcs41.com; jps@mcs41.com; films@unitedartistfilmfestival.com
Cc:                                Robert Walsh; legaldept@sinopecmetropolitan.com;
                                   contractsandacquisitions@xli41.com
Subject:                           RE: Infringement of United Artists Corporation's Intellectual Property Derived from the
                                   United Artist Film Festival by United Artist Studios


Jill,

I had one of my departments check this out. You are clearly out of line. 1st, our distribution is BOSCH. 2nd, Our font,
spelling, numbers and logos are completely different. 3rd, Our services are different. 4th, Your trade marked for an
entertainment company namely production and distribution of motion pictures. On top of all these difference, you
don’t even actively use the company name. Nobody ever sees it. We might see MGM or MGM/UA or UA media for TV
which is different than what we do.

Before you start threatening people, you should do some due diligence and find out who you are dealing with.

If you have anything else that can justify your case, please let me know. Right now, all this looks like to me is the
attempt of an attorney, using their power and position to threaten, harass, scare and manipulate an innocent party.



Thank You

Jim



---------Original Message---------
Subject: Infringement of United Artists Corporation's Intellectual Property Derived from the United Artist Film
Festival by United Artist Studios
From: "LaTrina Glenn" <LGIenn@sheppardmullin.com>
Date: 9/7/18 9:41 am
To: "jps@boschmediacorp.com" <jps@boschmediacorp.com>, "info@mcs41.com" <info@mcs41.com>,
"jps@mcs41.com" <jps@mcs41.com>, "films@unitedartistfilmfestival.com"
<films@unitedartistfilmfestival.com>
Cc: "Robert Walsh" <RWalsh@sheppardmullin.com>

Pursuant to Jill Pietrini’s request, please see the attached letter.



 LaTrina A. Glenn
 Legal Secretary
 310.228.2252 | direct

 LGIenn@SheppardMullin.com




                                                            1
            Case 2:19-cv-00828 Document 2-4 Filed 02/05/19 Page 5 of 5 Page ID #:96
SheppardMullin
Sheppard Mullin Richter & Hampton LLP
1901 Avenue of the Stars, Suite 1600
Los Angeles, CA 90067-6017

310.228.3700 | main

www.sheppardmullin.com




(Please note name change and new email address. Thank you.)

Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If
you received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                           2
